DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/164,427, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 5, lines 1-2: wherein the at least one pumping structure “has an airfoil shape”
Claim 15, lines 1-2: selecting the aspiration tube such that the at least one pumping structure “has an airfoil shape”
Claim 17, lines 1-3: “selecting the aspiration tube such that the aspiration tube further comprises an ultrasonic resonator” that vibrates the aspiration tube torsionally or elliptically

Information Disclosure Statement
The information disclosure statement filed August 2, 2021, fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered:
Page 1 states “Pursuant to 37 CFR § 1.56, the attention of the Patent and Trademark Office is hereby directed to the references listed on the attached Form PTO-1449.” However, Form PTO-1449 has not been provided in the application file for consideration thereof.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one pumping structure presents a “proximal” face and a “distal” face and the “distal” face is curved (claims 3 and 13), the at least one pumping structure presents a curved “distal” face and a flat “proximal” face (claims 4 and 14),  the at least one pumping structure has “an airfoil shape” (claims 5 and 15), and the at least one pumping structure presents a convex “distal” face and a flat “proximal” face (claims 6 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
In line 4, “The internal ridge” should be changed to “The at least one internal ridge”
In line 6, “The internal ridge” should be changed to “The at least one internal ridge”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2, 9-12, and 19-21 are objected to because of the following informalities:  
	In regards to claim 2, line 6, “the pumping structure” should be changed to “the at least one pumping structure”.
	In regards to claim 9 (first one), line 1, “the external ridge” should be changed to “the at least one external ridge”.
	In regards to claim 9 (second one), line 1, “the external ridge” should be changed to “the at least one external ridge”.
	In regards to claim 10, line 1, “the external ridge” should be changed to “the at least one external ridge”.
	In regards to claim 11, line 1, “the external ridge” should be changed to “the at least one external ridge”.
	In regards to claim 12, line 2, “any eye” should be changed to “an eye”.
	In regards to claim 12, line 10, “lens fragments” should be changed to “the lens fragments”.
	In regards to claim 19, line 2, “the external ridge” should be changed to “the at least one external ridge”.
	In regards to claim 20, line 2, “the external ridge” should be changed to “the at least one external ridge”.
	In regards to claim 21, line 2, “the external ridge” should be changed to “the at least one external ridge”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 5, lines 1-2 recite: wherein the at least one pumping structure “has an airfoil shape”; however, such is new matter not described in the original Specification of prior-filed application, Application No. 15/164,427. The Specification (page 10, lines 15-16) instead recites: When aspiration tube 14 is vibrated torsionally pumping structures are expected to create lift “much like an airfoil”. 
	In regards to claim 15, lines 1-2 recite: selecting the aspiration tube such that the at least one pumping structure “has an airfoil shape”; however, such is new matter not described in the original Specification of prior-filed application, Application No. 15/164,427. The Specification (page 10, lines 15-16) instead recites: When aspiration tube 14 is vibrated torsionally pumping structures are expected to create lift “much like an airfoil”. 
	In regards to claim 17, lines 1-3 recite: “selecting the aspiration tube such that the aspiration tube further comprises an ultrasonic resonator” that vibrates the aspiration tube torsionally or elliptically; however, such is new matter not described in the original Specification of prior-filed application, Application No. 15/164,427. Figure 1 instead shows the aspiration tube 14 separate from the ultrasonic resonator 18, such that the aspiration tube does not comprise the ultrasonic resonator.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 2, lines 6-8 recite “fluid”, “liquid”, and “the liquid”. It is unclear whether the terms refer to the same component or to different components. Claims 3-11 are rejected by virtue of being dependent upon claim 2 (though claims 3-6 are dependent upon claim 1, claim 1 is a cancelled claim, thus for the purposes of examination, claims 3-6 are being examined as if dependent upon claim 2).
	In regards to claim 3, line 1 recites: The phacoemulsification tip as claimed in “claim 1”. Claim 1 is a cancelled claim. Thus, the dependency of claim 3 is unclear. For the purposes of examination, claim 3 is being examined as if dependent upon claim 2.
	In regards to claim 4, line 1 recites: The phacoemulsification tip as claimed in “claim 1”. Claim 1 is a cancelled claim. Thus, the dependency of claim 4 is unclear. For the purposes of examination, claim 4 is being examined as if dependent upon claim 2.
	In regards to claim 5, line 1 recites: The phacoemulsification tip as claimed in “claim 1”. Claim 1 is a cancelled claim. Thus, the dependency of claim 5 is unclear. For the purposes of examination, claim 5 is being examined as if dependent upon claim 2.
	In regards to claim 6, line 1 recites: The phacoemulsification tip as claimed in “claim 1”. Claim 1 is a cancelled claim. Thus, the dependency of claim 6 is unclear. For the purposes of examination, claim 6 is being examined as if dependent upon claim 2.
	In regards to claim 9 (first one) and claim 9 (second one), both claims have been numbered as claim 9; however, two different claims cannot be numbered the same.
	In regards to claim 12, lines 9-11 recite “fluid”, “liquid”, and “the liquid”. It is unclear whether the terms refer to the same component or to different components. Claims 13-21 are rejected by virtue of being dependent upon claim 12.
	In regards to claim 14, lines 1-2 recite “the aspiration tube tip”. Claim 14 depends upon claim 12. Claim 12, line 2 recites “an aspiration tube” and “a cutting tip”. It is unclear whether “the aspiration tube tip” of claim 14 is the same component as one of “an aspiration tube” and “a cutting tip” or a different component. If “the aspiration tube tip” is the same component as “a cutting tip”, then it is unclear how the aspiration tube tip/a cutting tip at the distal end of the aspiration tube is related to “the at least one pumping structure” in the lumen in claim 14. Or if “the aspiration tube tip” is a different component, there is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 18, line 2 recites “aspiration tip”. Claim 18 depends upon claim 12. Claim 12, line 2 recites “an aspiration tube” and “a cutting tip”. It is unclear whether “aspiration tip” of claim 18 is the same component as one of “an aspiration tube” and “a cutting tip” or a different component. If “aspiration tip” is the same component as “a cutting tip”, then it is unclear how aspiration tip/a cutting tip at the distal end of the aspiration tube comprises “at least one outwardly extending external ridge” on the external face in claim 18. Or if “aspiration tip” is a different component, there is insufficient antecedent basis for this limitation in the claim. Claims 19-21 are rejected by virtue of being dependent upon claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 14, and 16-19 of U.S. Patent No. 11,033,428. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a phacoemulsification tip; an aspiration tube; a cutting tip; a tube wall; an internal face; an external face; at least one internally extending pumping structure/at least one internally extending internal ridge; a method of phacoemulsification; contacting a crystalline lens of any eye with an aspiration tube presenting a cutting tip at a distal end thereof/contacting a crystalline lens of an eye with an aspiration tube presenting a cutting tip at a distal end thereof; wherein the aspiration tube has a tube wall presenting an internal face and an external face; at least one internally extending pumping structure extending from the internal face into a lumen of the aspiration tube/the internal face supporting at least one internally extending internal ridge; engaging lens fragments separated from the crystalline lens during phacoemulsification and vibrating the aspiration tube such that the at least one internally extending pumping structure creates or enhances a pumping action that urges fluid unidirectionally through the lumen to enhance proximal movement of liquid and lens fragments and to inhibit distal movement of the liquid and the lens fragments through the aspiration tube/engaging lens fragments separated from the crystalline lens during phacoemulsification with or proximate the at least one internal ridge and the at least one second internal ridge to enhance proximal movement of the lens fragments and to inhibit distal movement of the lens fragments through the aspiration tube, vibrating the aspiration tube longitudinally, torsionally or elliptically.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strukel et al (US 6,159,175).
	In regards to claim 2, Strukel et al teaches a phacoemulsification tip (Figures 33A-33B), comprising: 
an aspiration tube (needle 16) presenting a cutting tip at a distal end thereof (column 6, lines 22-23: needles 16 are used… for cutting)
the aspiration tube having a tube wall presenting an internal face and an external face (Figure 33A)
at least one internally extending pumping structure (annular ramp shaped barrier 36) extending from the internal face into a lumen of the aspiration tube (Figure 33A) 
the pumping structure being configured to create a pumping action to urge fluid unidirectionally through the lumen to enhance proximal movement of liquid and lens fragments and to inhibit distal movement of the liquid and the lens fragments through the aspiration tube (Abstract: barriers… to aid in pushing emulsified material in the direction of aspiration flow)(column 1, lines 50-52: the vibrating inner tube also functions as an aspirator so that the emulsified cataract lens material may be aspirated out of the eye)(column 1, lines 57-58: the saline aids in the aspiration of the cataract lens material out of the eye)
	In regards to claim 12, Strukel et al teaches a method of phacoemulsification comprising: 
contacting a crystalline lens of any eye with an aspiration tube (16) presenting a cutting tip at a distal end thereof (column 1, lines 30-49: The inner tube, known as a needle, is ultrasonically vibrated such that its vibrating tip member operates to emulsify the hard nuclear material of the cataract lens.)(column 6, lines 22-23: needles 16 are used… for cutting)
wherein the aspiration tube has a tube wall presenting an internal face and an external face (Figure 33A), at least one internally extending pumping structure (36) extending from the internal face into a lumen of the aspiration tube (Figure 33A)
engaging lens fragments separated from the crystalline lens during phacoemulsification and vibrating the aspiration tube such that the at least one internally extending pumping structure creates or enhances a pumping action that urges fluid unidirectionally through the lumen to enhance proximal movement of liquid and lens fragments and to inhibit distal movement of the liquid and the lens fragments through the aspiration tube (Abstract: barriers… to aid in pushing emulsified material in the direction of aspiration flow)(column 1, lines 50-52: the vibrating inner tube also functions as an aspirator so that the emulsified cataract lens material may be aspirated out of the eye)(column 1, lines 57-58: the saline aids in the aspiration of the cataract lens material out of the eye)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Strukel et al, as applied to claims 2 (though claims 3-6 are dependent upon claim 1, claim 1 is a cancelled claim, thus for the purposes of examination, claims 3-6 are being examined as if dependent upon claim 2) and 12 above, and further in view of Rockley (US 8,287,484).
	In regards to claim 3, Strukel et al teaches wherein the at least one pumping structure presents a proximal face and a distal face (Figure 33A); however, Strukel et al does not teach that the distal face is curved, as Strukel et al instead teaches that the distal face is flat. Rockley teaches a phacoemulsification tip (Figures 13-15, phacoemulsification needle 500) wherein at least one structure (fins 550) presents a proximal face and a distal face (distal faces 556) and the distal face is curved (Figure 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal face, of the tip of Strukel et al, to be curved, as taught by Rockley, as such will focus phacoemulsification power toward one or more volumes, for example, a volume disposed at or near a centerline (column 8, lines 40-45).
	In regards to claim 4, Strukel et al teaches wherein the at least one pumping structure presents a distal face and a flat proximal face (Figure 33A); however, Strukel et al does not teach that the distal face is curved, as Strukel et al instead teaches that the distal face is flat. Rockley teaches a phacoemulsification tip (Figures 13-15, phacoemulsification needle 500) wherein at least one structure (550) presents a curved distal face (556) and a flat proximal face (Figure 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal face, of the tip of Strukel et al, to be curved, as taught by Rockley, as such will focus phacoemulsification power toward one or more volumes, for example, a volume disposed at or near a centerline (column 8, lines 40-45).
	In regards to claim 5, Strukel et al does not teach wherein the at least one pumping structure has an airfoil shape, as Strukel et al instead teaches wherein the at least one pumping structure has a flat distal face and a flat proximal face. Rockley teaches a phacoemulsification tip (Figures 13-15, phacoemulsification needle 500) wherein at least one structure (550) has an airfoil shape (Figure 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one pumping structure, of the tip of Strukel et al, to have an airfoil shape, as taught by Rockley, as such will focus phacoemulsification power toward one or more volumes, for example, a volume disposed at or near a centerline (column 8, lines 40-45).
	In regards to claim 6, Strukel et al teaches wherein the at least one pumping structure presents a distal face and a flat proximal face (Figure 33A); however, Strukel et al does not teach that the distal face is convex, as Strukel et al instead teaches that the distal face is flat. Rockley teaches a phacoemulsification tip (Figures 13-15, phacoemulsification needle 500) wherein at least one structure (550) presents a convex distal face (556) and a flat proximal face (Figure 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal face, of the tip of Strukel et al, to be convex, as taught by Rockley, as such will focus phacoemulsification power toward one or more volumes, for example, a volume disposed at or near a centerline (column 8, lines 40-45).
	In regards to claim 13, Strukel et al teaches selecting the aspiration tube such that the at least one pumping structure presents a proximal face and a distal face (Figure 33A); however, Strukel et al does not teach that the distal face is curved, as Strukel et al instead teaches that the distal face is flat. Rockley teaches a method of phacoemulsification comprising selecting an aspiration tube (needle body 502) such that at least one structure (550) presents a proximal face and a distal face (556) and the distal face is curved (Figure 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal face, of the method of Strukel et al, to be curved, as taught by Rockley, as such will focus phacoemulsification power toward one or more volumes, for example, a volume disposed at or near a centerline (column 8, lines 40-45).
	In regards to claim 14, Strukel et al teaches selecting the aspiration tube tip such that the at least one pumping structure presents a distal face and a flat proximal face (Figure 33A); however, Strukel et al does not teach that the distal face is curved, as Strukel et al instead teaches that the distal face is flat. Rockley teaches a method of phacoemulsification comprising selecting an aspiration tube tip (502) such that at least one structure (550) presents a curved distal face (556) and a flat proximal face (Figure 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal face, of the method of Strukel et al, to be curved, as taught by Rockley, as such will focus phacoemulsification power toward one or more volumes, for example, a volume disposed at or near a centerline (column 8, lines 40-45).
	In regards to claim 15, Strukel et al does not teach selecting the aspiration tube such that the at least one pumping structure has an airfoil shape, as Strukel et al instead teaches wherein the at least one pumping structure has a flat distal face and a flat proximal face. Rockley teaches a method of phacoemulsification comprising selecting an aspiration tube (502) such that at least one structure (550) has an airfoil shape (Figure 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one pumping structure, of the method of Strukel et al, to have an airfoil shape, as taught by Rockley, as such will focus phacoemulsification power toward one or more volumes, for example, a volume disposed at or near a centerline (column 8, lines 40-45).
	In regards to claim 16, Strukel et al teaches selecting the aspiration tube such that the at least one pumping structure presents a distal face and a flat proximal face (Figure 33A); however, Strukel et al does not teach that the distal face is convex, as Strukel et al instead teaches that the distal face is flat. Rockley teaches a method of phacoemulsification comprising selecting an aspiration tube (502) such that at least one structure (550) presents a convex distal face (556) and a flat proximal face (Figure 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal face, of the method of Strukel et al, to be convex, as taught by Rockley, as such will focus phacoemulsification power toward one or more volumes, for example, a volume disposed at or near a centerline (column 8, lines 40-45).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strukel et al, as applied to claims 2 and 12 above, and further in view of Wuchinich (US 6,984,220).
	In regards to claim 7, Strukel et al teaches ultrasonically vibrating the aspiration tube (column 1, lines 47-49: The inner tube, known as a needle, is ultrasonically vibrated); however, Strukel et al is silent about an ultrasonic resonator that vibrates the aspiration tube torsionally or
elliptically. Wuchinich teaches a tip (Figure 1) comprising an ultrasonic resonator (torsional or longitudinal ultrasonic transducer 1 and L-T resonator 2) that vibrates an aspiration tube (tissue contacting tip 3) torsionally. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tip, of Strukel et al, with an ultrasonic resonator, as taught by Wuchinich, as such will allow for improved cutting of resistant biological tissue (Abstract).
	In regards to claim 17, Strukel et al teaches selecting the aspiration tube such that ultrasonically vibrating the aspiration tube (column 1, lines 47-49: The inner tube, known as a needle, is ultrasonically vibrated); however, Strukel et al is silent about the aspiration tube further comprises an ultrasonic resonator that vibrates the aspiration tube torsionally or
elliptically. Wuchinich teaches a method comprising selecting an aspiration tube (1/2/3) such that the aspiration tube further comprises an ultrasonic resonator (1/2) that vibrates the aspiration tube torsionally. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify selecting the aspiration tube, of the method of Strukel et al, such that the aspiration tube further comprises an ultrasonic resonator, as taught by Wuchinich, as such will allow for improved cutting of resistant biological tissue (Abstract).

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strukel et al, as applied to claims 2 and 12 above.
	In regards to claim 8, Strukel et al (Figures 33A-33B) does not teach at least one outwardly extending external ridge supported by the external face. Strukel et al (Figures 35A-35B) teaches at least one outwardly extending external ridge (barrier 44/46) supported by an external face. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tip, of Strukel et al (Figures 33A-33B), with at least one outwardly extending external ridge, as taught by Strukel et al (Figures 35A-35B), as such will provide an additional surface from which ultrasonic energy can be generated (column 9, lines 30-32).
	In regards to claim 9 (first one), in the modified tip of Strukel et al, Strukel et al (Figures 33A-33B) does not teach the external ridge. Strukel et al (Figures 35A-35B) teaches wherein the external ridge is oriented circumferentially (Figure 35B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the external ridge, of the modified tip of Strukel et al, to be oriented circumferentially, as taught by Strukel et al (Figures 35A-35B), as such will provide an additional surface from which ultrasonic energy can be generated (column 9, lines 30-32). However, Strukel et al (Figures 35A-35B) does not teach wherein the external ridge is also oriented annularly, as Strukel et al (Figures 35A-35B) only teaches that the external ridge is interrupted. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the external ridge, of the modified tip of Strukel et al, to be oriented annularly, because Applicant has not disclosed that such a configuration of the external ridge provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the external ridge being interrupted, as taught by Strukel et al (Figure 35B), as either configuration of the external ridge will provide an additional surface from which ultrasonic energy can be generated.
In regards to claim 9 (second one), in the modified tip of Strukel et al, Strukel et al (Figures 33A-33B) does not teach the external ridge. Strukel et al (Figures 35A-35B) does not teach wherein the external ridge is continuous, as Strukel et al (Figures 35A-35B) teaches wherein the external ridge is interrupted. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the external ridge, of the modified tip of Strukel et al, to be continuous, because Applicant has not disclosed that such a configuration of the external ridge provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the external ridge being interrupted, as taught by Strukel et al (Figure 35B), as either configuration of the external ridge will provide an additional surface from which ultrasonic energy can be generated.
In regards to claim 10, in the modified tip of Strukel et al, Strukel et al (Figures 33A-33B) does not teach the external ridge. Strukel et al (Figures 35A-35B) teaches wherein the external ridge is interrupted. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the external ridge, of the modified tip of Strukel et al, to be interrupted, as taught by Strukel et al (Figures 35A-35B), as such will provide an additional surface from which ultrasonic energy can be generated (column 9, lines 30-32).
In regards to claim 18, Strukel et al (Figures 33A-33B) does not teach selecting the aspiration tube such that aspiration tip further comprises at least one outwardly extending external ridge supported by the external face. Strukel et al (Figures 35A-35B) teaches selecting an aspiration tube (16) such that aspiration tip further comprises at least one outwardly extending external ridge (44/46) supported by an external face. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, of Strukel et al (Figures 33A-33B), with selecting the aspiration tube such that aspiration tip further comprises at least one outwardly extending external ridge, as taught by Strukel et al (Figures 35A-35B), as such will provide an additional surface from which ultrasonic energy can be generated (column 9, lines 30-32).
In regards to claim 19, in the modified method of Strukel et al, Strukel et al (Figures 33A-33B) does not teach the external ridge. Strukel et al (Figures 35A-35B) does not teach selecting the aspiration tube such that the external ridge is continuous, as Strukel et al (Figures 35A-35B) teaches selecting the aspiration tube such that the external ridge is interrupted. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the external ridge of selecting the aspiration tube, of the modified method of Strukel et al, to be continuous, because Applicant has not disclosed that such a configuration of the external ridge provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the external ridge being interrupted, as taught by Strukel et al (Figure 35B), as either configuration of the external ridge will provide an additional surface from which ultrasonic energy can be generated.
In regards to claim 20, in the modified method of Strukel et al, Strukel et al (Figures 33A-33B) does not teach the external ridge. Strukel et al (Figures 35A-35B) teaches selecting the aspiration tube such that the external ridge is interrupted. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the external ridge of selecting the aspiration tube, of the modified method of Strukel et al, to be interrupted, as taught by Strukel et al (Figures 35A-35B), as such will provide an additional surface from which ultrasonic energy can be generated (column 9, lines 30-32).

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Strukel et al, as applied to claims 8 and 18 above, and further in view of Akahoshi (US 2004/0199171).
In regards to claim 11, in the modified tip of Strukel et al, Strukel et al (Figures 33A-33B) does not teach the external ridge. Strukel et al (Figures 35A-35B) does not teach wherein the external ridge comprises a helical external ridge. Akahoshi teaches a phacoemulsification tip (Figures 1a-1d) wherein an external ridge comprises a helical external ridge (ribbed outer surface 30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the external ridge, of the modified tip of Strukel et al, to be a helical external ridge, as taught by Akahoshi, as such will increase the surface of the tip and the cooling effect of the tip is markedly enhanced (paragraph [0015]).
In regards to claim 21, in the modified method of Strukel et al, Strukel et al (Figures 33A-33B) does not teach the external ridge. Strukel et al (Figures 35A-35B) does not teach selecting the aspiration tube such that the external ridge is helical. Akahoshi teaches a method of phacoemulsification comprising selecting an aspiration tube (shaft 3) such that an external ridge (30) is helical (Figures 1a-1d). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the external ridge of selecting the aspiration tube, of the modified method of Strukel et al, to be helical, as taught by Akahoshi, as such will increase the surface of the tip and the cooling effect of the tip is markedly enhanced (paragraph [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783